Citation Nr: 0723661	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  03-37 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Evaluation of service-connected proliferative 
glomerulonephritis with hypertension, evaluated as 60 percent 
disabling from June 20, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from June 1987 to June 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California that, among other things, denied service 
connection for hemorrhoids; granted service connection for 
degenerative joint disease of the lumbar spine and evaluated 
it as 10 percent disabling from June 20, 2000; granted 
service connection for bilateral patella-femoral pain 
syndrome and evaluated it as non-compensably disabling from 
June 20, 2000; granted service connection for varicose veins 
scars and evaluated it as 10 percent disabling from June 20, 
2000; granted service connection for proliferative 
glomerulonephritis with hypertension and history of bladder 
tumor and evaluated it as 30 percent disabling from June 20, 
2000; granted service connection for gastroesophageal reflux 
disease (GERD) and evaluated it as non-compensably disabling 
from June 20, 2000; and granted service connection for 
bilateral pes planus and evaluated it as non-compensably 
disabling from June 20, 2000.

The subsequent January 2006 rating decision did, among other 
things, the following: granted entitlement to service 
connection for hemorrhoids; granted 10 percent ratings for 
right knee and left knee patella-femoral pain syndrome 
effective from April 14, 2003; granted an increased rating of 
60 percent for the veteran's proliferative glomerulonephritis 
with hypertension from June 20, 2000; granted a separate zero 
percent rating for post operative resection of bladder tumors 
with urethral strictures effective from June 20, 2000; 
granted a 10 percent rating for GERD effective from 
January 6, 2003; and granted a 10 percent rating for the 
veteran's bilateral pes planus effective from June 20, 2000.  

In March 2007, the veteran withdrew his personal hearing 
request and withdrew his claims for higher evaluations for 
degenerative joint disease of the lumbar spine, right and 
left knee patella-femoral pain syndrome, post operative 
resection of bladder tumors with urethral strictures, GERD, 
bilateral pes planus, and for post operative varicose vein 
scars.  See 38 C.F.R. § 20.204(b) (2006) (a substantive 
appeal may be withdrawn at any time before the Board 
promulgates a decision).  Accordingly, the only issue on 
appeal is as stated on the cover page of this decision.

Next, the Board notes that the United States Court of Appeals 
for Veterans Claims (Court) has indicated that a distinction 
must be made between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later-filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Inasmuch as the question currently under 
consideration was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Board has characterized the issue as set forth on 
the preceding page.

A review of the claims files shows that the veteran, in April 
2005, raised a claim of entitlement to special monthly 
compensation for loss of use of a creative organ.  Similarly, 
in March 2007, the veteran raised the following claims: 
entitlement to a higher evaluation for hemorrhoids; 
entitlement to an earlier effective date for the 50 percent 
rating for his depression; entitlement to an earlier 
effective date for the grant of service connection for a 
cervical spine disability; entitlement to an earlier 
effective date for the 10 percent rating for his GERD; 
entitlement to an earlier effective date for the 10 percent 
rating for a right hand disability; entitlement to an earlier 
effective date for the 10 percent ratings for the right and 
left knee patella-femoral pain syndrome; and an application 
to reopen a claim of entitlement to service connection for 
right leg varicose veins.  These issue, however, are not 
currently developed or certified for appellate review.  
Accordingly, they are referred to the RO for appropriate 
action. 




FINDING OF FACT

Since June 20, 2000, the preponderance of the evidence is 
against showing that the veteran's proliferative 
glomerulonephritis with hypertension is manifested by 
persistent edema and albuminuria with BUN 40 to 80mg%, 
creatinine 4 to 8mg%, or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.


CONCLUSION OF LAW

Since June 20, 2000, the veteran has not met the criteria for 
an initial or staged rating in excess of 60 percent for 
proliferative glomerulonephritis with hypertension.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 
4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7536 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim for a rating in excess of 60 
percent for proliferative glomerulonephritis with 
hypertension.  The RO has notified him of the information and 
evidence necessary to substantiate the claim, and has fully 
disclosed the government's duties to assist him.  In April 
2004 and March 2006 letters, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim.  The veteran was specifically informed as to what 
evidence he was to provide and to what evidence VA would 
attempt to obtain on his behalf.  He was also notified of the 
need to give VA any evidence pertaining to his claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
This was not done in this case.  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that a 
supplemental statement of the case (SSOC) that complies with 
applicable due process and notification requirements 
constitutes a readjudication decision.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  Here, a January 
2006 SSOC satisfies a readjudication decision as defined by 
the cited legal authority and it postdated the April 2004 and 
February 2005 notice letters.  Providing the veteran with 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  

With respect to the Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requirements, the veteran was provided with notice of 
the laws and regulations governing ratings and effective 
dates in the Mach 2006 letter but such was post-decisional.  
With respect to this timing deficiency, the Board is 
cognizant of recent Federal Circuit decisions pertaining to 
prejudicial error.  Specifically, in Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007), the Federal Circuit 
held that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Veterans Court (Court of Appeals for Veterans Claims), the 
burden shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide ant pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  See also Simmons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007).  

For reasons discussed in further detail below, the veteran's 
claim for a rating in excess of 60 percent for renal disease 
with hypertension must be denied and a referral for 
consideration of an extraschedular rating is not warranted, 
which moots the need for notice of a higher rating or 
effective date.  The veteran was furnished an appropriate 
statement of the case, which included the applicable rating 
criteria, and, as noted above, the VCAA letter that he 
received included notice of what information or evidence was 
necessary to substantiate his claim for a higher rating.  The 
veteran has been provided the opportunity to respond to VA 
correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  Under these circumstances, any prejudice 
raised by the failure to provide timely notice of the Dingess 
requirements is rebutted.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.   

In view of the above notice letters, the Board finds that the 
RO complied with VA's duty to notify the veteran.  38 
U.S.C.A. § 5103(a); see also Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield I.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes all of the veteran's identified and relevant 
available records, including his records from the Martinez VA 
Medical Center.  The record also shows that the veteran was 
provided VA examinations to ascertain the severity of his 
service connected renal disease with hypertension in December 
2000 and March 2005.  The examinations were thorough in 
nature and provided findings that are adequate for rating 
purposes.  There is no duty to provide another examination.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2006).  In 
cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson, supra.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

With regard to medical evidence, the Board notes that it is 
the responsibility of the Board to weigh the evidence and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
That responsibility is particularly onerous where medical 
opinions diverge.  At the same time, the Board is mindful 
that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 12 
Vet. App. 22, 30 (1999).

The May 2002 rating decision granted service connection for 
proliferative glomerulonephritis with hypertension and 
assigned a 30 percent rating under 38 C.F.R. § 4.115b, 
Diagnostic Code 7536 (glomerulonephritis), effective from 
June 20, 2000.  The subsequent January 2006 rating decision 
granted the proliferative glomerulonephritis with 
hypertension a 60 percent rating effective from June 20, 
2000, also under 38 C.F.R. § 4.115b, Diagnostic Code 7536.

Under 38 C.F.R. § 4.115b, Diagnostic Code 7536 
glomerulonephritis is rated as a renal dysfunction.

Renal dysfunction with persistent edema and albuminuria with 
BUN 40 to 80mg%, creatinine 4 to 8mg%, generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion warrants an 80 percent rating 
and renal dysfunction requiring regular dialysis, precluding 
more than sedentary activity from one of the following: 
persistent edema and albuminuria, BUN more than 80mg%, 
creatinine more than 8mg%, or markedly decreased function of 
kidney or other organ systems, especially cardiovascular 
warrants a 100 percent rating.  38 C.F.R. § 4.115a.

With the above criteria in mind, a review of the record on 
appeal, including the VA treatment records and the results 
from the veteran's December 2000 and March 2005 VA 
examinations, shows his BUN ranging from a low of 12 to a 
high of 46 mg% and his creatinine ranging from a low of 1.1 
to a high of 2.7 mg%.  See VA laboratory studies dated from 
January 2002 to October 2005.  

However, the Board notes that while the veteran's BUN on one 
occasion in August 2004 was 46, both his prior and subsequent 
laboratory studies did not ever show his BUN exceeding 39.  
Likewise, while the veteran's BUN on one occasion in July 
2005 was 39, his subsequent September 2005, October 2005, and 
January 2006 BUN readings were consistently less than 39.  

Accordingly, the Board finds that the preponderance of the 
evidence shows that the veteran's BUN was predominately less 
than 40mg% and his creatinine was predominately less than 4 
mg% during the pendency of this appeal.  (Emphasis added.)

The Board further notes that at neither the December 2000 VA 
examination nor the March 2005 VA examination, or in any of 
the voluminous VA treatment records found in the claim's 
files, was it opined that the veteran had generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion due to renal disease with 
hypertension.  In fact, when seen by VA in December 2000, it 
was observed that he was well-nourished, well-developed, 
appeared his stated age, was alert, oriented, and 
cooperative, and showed no signs of acute distress.  It was 
also reported that he weighed 245 pounds.  Similarly, when 
examiner in March 2005, it was reported that the veteran was 
alert, pleasant, and cooperative; he showed no signs of acute 
distress and he weighed 237 pounds at that time.  

The clinical evidence of record is negative for objective 
evidence of markedly decreased function of kidney or other 
organ systems, including his cardiovascular system.  

Hypertension at least 40 percent disabling under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 only supports the current 60 
percent rating for the veteran's renal dysfunction; elevated 
blood pressure is not one of the criteria for an 80 or 100 
percent rating under Diagnostic Code 7536.  Diastolic blood 
pressure readings have been less than 120 since 2000.  The 
December 2000 VA examination revealed blood pressure readings 
of 140/100, 148/110 and 160/110.  The March 2005 VA 
examination revealed blood pressure readings of 166/85, 
142/102 and 164/94.  In any event, the maximum rating for 
hypertensive vascular disease is 60 percent and as 
hypertension is among the criteria for rating the veteran's 
glomerulonephritis, a separate rating under Diagnostic Code 
7101 is not permitted.  That is, the evaluation of the same 
disability under various diagnoses, known as pyramiding, is 
to be avoided.  See 38 C.F.R. § 4.14.  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes; however, the critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  Here, hypertension in 
Diagnostic Code 7101 overlaps with the criteria for rating 
glomerulonephritis.

In view of the foregoing, a higher evaluation is not 
warranted under 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic 
Code 7536.  This is true throughout the period of time during 
which his claim has been pending.  Fenderson, supra.

Based on the veteran's written statements to the RO and 
statements to physicians that his disabilities prevent him 
from obtaining and/or maintaining employment, the Board 
considered the application of 38 C.F.R. § 3.321(b)(1) (2006).  
Although the veteran has described his problems as being so 
bad that he cannot obtain and/or maintain employment, the 
evidence does not objectively show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  Id.  
There simply is no objective evidence that this service-
connected disability, acting alone, has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  

It is undisputed that this disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In reaching the above conclusion, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO or the claimant's statements to VA 
examiners.  While lay witnesses are competent to describe 
experiences and symptoms that result therefrom, because lay 
persons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
current severity of a service connected disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, 
these statements addressing the severity of the service 
connected disability is not probative evidence as to the 
issue on appeal.

The Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
38 U.S.C.A. § 5107(b); see also, e.g., Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim for a higher evaluation must be 
denied.


ORDER

Entitlement to an initial or a staged rating in excess of 60 
percent for proliferative glomerulonephritis with 
hypertension is denied.



______________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


